Citation Nr: 0501799	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for dysthymia with 
anxiety, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran's appeal also initially included the issues of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for Graves disease and hypothyroidism, status post 
surgical removal of the thyroid gland; and residuals of a 
back injury.  However, the veteran withdrew his appeal with 
regard to these issues in January 2003.  The veteran also 
initiated an appeal as to the RO's May 2003 denial of 
entitlement to an earlier effective date for a 30 percent 
evaluation for dysthymia with anxiety, but, to date, he has 
not responded to an August 2003 Statement of the Case 
addressing this issue.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the claim for entitlement to an earlier 
effective date for a 30 percent evaluation for dysthymia with 
anxiety is not presently on appeal.

In his November 2001 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  In October 2002, the 
Board sent the veteran a letter so as to obtain clarification 
on what type of hearing was sought.  The veteran responded 
that, due to illness, he could not appear for a hearing "at 
this time."  He further indicated that he "would like to 
appear at a later date." Given that the veteran has stated 
that he is not presently available for a hearing, the Board 
considers his hearing request withdrawn.  38 C.F.R. 
§ 20.704(e) (2003).  As to consideration of a future hearing, 
the Board observes that the veteran is free to revisit the 
question of an increased evaluation for dysthymia with 
anxiety at any time in the future and may seek a hearing in 
conjunction with that matter.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected dysthymia with anxiety 
disorder is productive of mild to moderate symptoms, 
including limited insight, an affect indicating anxiety and 
tension, and a moderately depressed mood; his psychiatric 
disorder is not manifested by more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.    


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dysthymia with anxiety have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
his service-connected psychiatric disorder.  The several VA 
psychiatric examinations that have been afforded the veteran 
in recent years are adequate for rating purposes and there is 
no further duty to provide an examination or a medical 
opinion with regard to the increased rating claim on appeal. 

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in letters 
issued in September 2001 and May 2003.  By these letters, the 
RO has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any additional 
evidence that he had in support of his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claim 
predated the enactment of the VCAA.  Nevertheless, the Board 
is satisfied that the September 2001 and May 2003 letters 
fulfilled all VCAA requirements for the reasons described 
above.  As such, the Board finds that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision, and remanding this case back to the RO for 
further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In this case, the former Dallas VARO granted service 
connection for psychoneurosis and hysteria in a January 1945 
rating decision in view of in-service psychiatric treatment.  
A 30 percent evaluation was assigned, effective from January 
1945.  Following an August 1947 VA examination showing 
improved symptomatology, this evaluation was reduced to 10 
percent, effective from December 1947, in an October 1947 
rating decision.  The Waco VARO further reduced this 
evaluation to zero percent, effective from September 1950, in 
a November 1950 rating decision following an October 1950 VA 
examination showing that the veteran had made a fairly good 
overall adjustment.  At this time, the RO also 
recharacterized the veteran's disorder as a conversion 
reaction.

Following a December 1956 VA hospitalization that revealed 
moderately severe psychiatric symptomatology, the RO 
increased this evaluation to 30 percent, effective from 
December 1956, in a March 1957 rating decision.  As a 
December 1961 VA examination report revealed more moderate 
symptomatology, the RO again reduced the veteran's evaluation 
to 10 percent, effective from March 1962, in a January 1962 
rating decision.

During his May 2000 VA psychiatric examination, the veteran 
reported that he was currently retired.  The examiner noted 
that the veteran had "poor understanding," and it was 
difficult to talk to him.  The veteran had good contact with 
outside reality but was very nervous.  He reported sleeping 
problems, and the examiner indicated that he was anxious in 
that he sat on the edge of his chair.  Nervous gesticulations 
were also noted, and the examiner characterized the veteran 
as "a typical anxiety[-] ridden person."  The diagnoses 
were chronic long term anxiety disorder and mild depression.  
The examiner noted that the veteran's previous diagnoses 
(e.g., conversion reaction, psychoneurosis) were 
appropriately encompassed in the diagnosis of an anxiety 
disorder.  The examiner also estimated a current Global 
Assessment of Functioning (GAF) score of 60 to 70 and noted 
that, at his age, the veteran was not employable.

Based on these examination findings, the RO, in the appealed 
June 2000 rating decision, raised the veteran's evaluation 
for conversion reaction to 30 percent, effective from 
February 2000.

The veteran was seen by a VA psychiatrist in November 2001 
out of concern with the present 30 percent evaluation.  An 
evaluation was largely within normal limits, except for mild 
dysthymia and limited insight.  The impression was a history 
of a conversion disorder, with the doctor unable to give a 
definitive opinion as to whether complaints of dizziness, a 
tremor, and falls were attributable to this disorder.  The 
examiner recommended further neurological treatment but saw 
"no benefit" from additional psychiatric treatment.  

During his April 2002 VA hearing, the veteran reported memory 
loss, anxiety, and depression, and he attributed these 
symptoms to his World War II military experiences.

The veteran was afforded a second VA psychiatric examination 
in May 2002, during which he reported a need for sleeping 
pills.  He also stated that he handled stress "by hollering 
and yelling" and would become depressed and cry, with some 
relief.  No thoughts of suicide were reported.  Memory 
testing revealed no abnormalities, and the veteran was fully 
oriented as to time, place, and person.  His speech was 
normal, though his affect indicated moderate tension and 
anxiety.  His mood was depressed, as his wife had just died 
unexpectedly.  There was no evidence of psychosis, delusions, 
hallucinations, or organicity.  His judgment was noted to be 
good, and his memory was reasonably good.  The examiner 
rendered impressions of chronic anxiety and dysthymia and 
assigned a GAF of 70.

In view of this examination report, the RO, in a September 
2002 rating decision, continued the 30 percent evaluation but 
recharacterized the veteran's disorder and dysthymia with 
anxiety.

During a second VA hearing in January 2003, the veteran 
reported that his psychiatric disorder had not improved since 
his discharge from service.  

The veteran underwent a third VA psychiatric examination in 
June 2003, during which he indicated that he did not want to 
take psychiatric medication and was not receiving outpatient 
psychiatric treatment.  Again, he noted that he handled 
stress by hollering and yelling and would get depressed and 
cry.  Short-term memory testing revealed no abnormalities.  
The veteran was concerned with his dialysis and complained 
that he was taking "too many pills" for his various 
disorders.  He was able to organize his thoughts and express 
himself clearly.  His affect was of moderate tension and 
anxiety, and his mood revealed moderate depression.  He 
reported that his memory sometimes was "off."  Very little 
insight was noted.  The impression of was of chronic 
dysthymia, with a GAF score of 65 assigned.

The RO has assigned a 30 percent evaluation for the veteran's 
dysthmia with anxiety under 38 C.F.R. § 4.130, Diagnostic 
Code 9433.  

Under this section, a 30 percent evaluation is assigned for a 
psychiatric disorder which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent disability evaluation encompasses a disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

In the present case, the veteran's dysthymia and anxiety have 
resulted in no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Specifically, the veteran has limited insight, an 
affect indicating anxiety and tension, and a moderately 
depressed mood.  Notably, he has not been receiving any 
psychotropic medications and has not required outpatient 
psychiatric treatment.  The assigned GAF scores, ranging from 
60 to 70, are consistent with mild to moderate symptoms, as 
indicated in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Moreover, aside from the veteran's 
depressed mood, there is no evidence suggesting that any of 
the specific symptoms listed in the criteria for a 50 percent 
evaluation under Diagnostic Code 9433 have been shown in this 
case.  There is also no indication that the veteran is 
unemployable because of this disorder, rather than because of 
his age.  The disability picture that has been presented by 
the relevant medical evidence of record, to include the 
multiple VA psychiatric examinations afforded the veteran in 
recent years, does not more nearly approximate occupational 
and social impairment with reduced reliability and 
productivity, within the meaning of the applicable rating 
criteria.  In short, the evidence of record provides no basis 
whatsoever for an evaluation in excess of the currently 
assigned 30 percent evaluation.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
dysthymia with anxiety, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an increased evaluation for 
dysthymia with anxiety, currently evaluated as 30 percent 
disabling, is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


